Title: New York Assembly. Resolution on the Appointment of Delegates to the Constitutional Convention, [26 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 26, 1787]
Resolved (If the Honorable the Senate concur herein) that Five Delegates be appointed on the part of this State, to meet such Delegates as may be appointed on the part of the other States respectively, on the second Monday in May next, at Philadelphia, for the sole and express purpose of revising the Articles of Confederation, and reporting to Congress and to the several Legislatures, such alterations and provisions therein, as shall, when agreed to in Congress, and confirmed by the several States, render the Fœderal Constitution adequate to the exigencies of Government and the preservation of the Union; and that in case of such concurrence, the two Houses of the Legislature will meet, on Thursday next, at such place as the Honorable the Senate shall think proper, for the purpose of electing the said Delegates, by joint ballot.
